Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	This application 15/560,626 is double patenting with case 15/860,600 (now patent US 10,949,883 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on May 6, 2021.  Further, 101 rejection has been withdrawn since the amended independent claims 1, 9, and 16 as a whole include a combination of limitations that has been found as significantly more.  
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Jamie Zheng on May 6, 2021 and also on the mail from Attorney Jamie Zheng to Examiner Thuy Nguyen on May 7, 2021.  
3.	 The Claims have been amended as follows:
(Currently Amended)  A method performed by one or more processors of one or more computer systems coupled to a packet-based network, the one or more processors having access to one or more data stores storing therein map data about public roads in a geographical region, the method comprising:
location signals associated with a  plurality of mobile devices communicating with the packet-based network via software applications on the mobile devices, each location signal indicating a location of a certain mobile device in the geographical region at a certain time;
deriving a plurality of commute routes in the geographical region associated with the  plurality of mobile devices based at least on densities of location signals associated with respective mobile devices mapped into the geographical region plurality of commute routes includes a sequence of road segments, the sequence of road segments including at least two neighboring road segments separated from each other by one or more of: an entrance ramp by which to enter one of the at least two road segments, an exit ramp by which to exit one of the at least two road segments, an intersection, and a highway junction, each of the sequence of road segments corresponding to a segment of a public road in the geographical region; 
determining associations between a plurality of road segments and a plurality of physical structures in the geographical region, including, for each physical structure of the plurality of physical structures and for each respective road segment of a set of road segments proximate to the physical structure, determining a probability value associating the respective road segment with the physical structure using some of the  plurality of commute routes, the probability value indicating a degree of likelihood of a traveler on the respective road segment being exposed to information displayed on the physical structure; 
building a relational database of associations between a plurality of road segments and a plurality of information documents based on the associations between the plurality of road segments and the plurality physical structures, each of the plurality of information documents corresponding to one or more of the plurality of physical structures in the geographical region and including information displayed by the one or more of the plurality of physical structures, wherein a road segment is indicated in the relational database as being associated with one or more information documents by one or more corresponding probability values;

in response to the location being on a road segment at least one information document by at least one probability value in the relational database, selecting an information document from among the at least one information document based at least in part on the at least one probability value; and
transmitting one or more data packets identifying the particular mobile device and including the selected information document or a link thereto to the packet-based network.
(Currently Amended)  The method of claim 1, wherein deriving the  plurality of commute routes comprises, for each respective mobile device of the  plurality of mobile devices, determining at least a first place and a second place based at least on densities of location signals associated with the respective mobile device mapped into the geographical region, and determining at least one set of commute routes between the first place and the second place using the map data, each of the first place and the second place being a place where the respective mobile device is regularly located as indicated by the location data associated with the respective mobile device.
(Previously Presented)  The method of claim 1, wherein the set of road segments include a first road segment and a second road segment, the first road segment being home to the physical structure, the second road segment being associated with the physical structure by a probability value corresponding to an estimated percentage of traffic on the second road segment proceeding to or coming from the first road segments. 
(Cancelled)  
(Previously Presented)  The method of claim 1, wherein the set of road segments include a first road segment and one or more second road segments, the first road segment being home to the physical structure, the one or more second road segments including a third road segment via which a traveler can enter the first road segment, wherein determining a 
(Previously Presented)  The method of claim 5, wherein the one or more second road segments include a fourth road segment to which a traveler on the first road segment can proceed, wherein determining a probability value associating the fourth road segment with the physical structure includes, determining a probability value indicating a degree of likelihood of a traveler on the fourth road segment coming from the first road segment based at least on a number of commute routes including the fourth road segments and a percentage of the number of commute routes coming from the first road segment.
(Cancelled)  
(Cancelled)  
(Currently Amended)  A method performed by one or more processors of one or more computer systems coupled to a packet-based network, the method comprising:
accessing location data corresponding to location signals associated with a  plurality of mobile devices communicating with the packet-based network via software applications on the mobile devices, each location signal indicating a location of a certain mobile device in the geographical region at a certain time;
deriving a  plurality of commute routes associated with plurality of mobile devices based at least on densities of location signals associated with respective mobile devices mapped into a geographical region using the location data and the map data, wherein each of the  plurality of commute routes includes a sequence of road segments, the sequence of road segments including at least two neighboring road segments separated from each other by one or more of: an entrance ramp by which to enter one of the at least two road segments, an exit ramp by which to exit one of the at least two 
determining associations between a plurality of road segments and a plurality of physical structures in the geographical region, including, for each respective physical structure of the plurality of physical structures, and for each respective road segment of a respective set of road segments proximate to the respective physical structure, determining a respective probability value associating the respective road segment with the respective physical structure using some of the  plurality of commute routes, the respective probability value indicating a degree of likelihood of a traveler on the respective road segment being exposed to information displayed on the respective physical structure;
building a relational database of associations between a plurality of road segments and a plurality of information documents based on the associations between the plurality of road segments and the plurality physical structures, each of the plurality of information documents corresponding to one or more of the plurality of physical structures in the geographical region and including information displayed by the one or more of the plurality of physical structures, wherein a road segment is indicated in the relational database as being associated with at least one information document by at least one corresponding probability value;
receiving a request for information from the packet-based network, the request for information including location data indicating a location of an associated mobile device communicating with the packet-based network;
in response to the location data indicating that the associated mobile device is on a road segment associated with one or more information documents by one or more corresponding probability values higher than a preset threshold, selecting an information document for delivery to the associated mobile device from the one or more information documents based at least in part on the one or more corresponding probability values; and
transmitting the selected information document or a link thereto with identification of the associated mobile device to the packet-based network.

(Previously Presented)  The method of claim 9, wherein:
the respective road segment is proximate to a particular road segment that is home to the respective physical structure; 
the respective road segment is separated from the particular road segment by at least one of: an entrance ramp by which to enter the respective road segment, an exit ramp by which to exit the particular road segment, an intersection, a highway junction, and one or more other road segments; and 
the respective probability value corresponds to a probability that a traveler on the respective road segment may have come from the particular road segment and is determined based at least on a number of commute routes including the respective road segments and a percentage of the number of commute routes coming from the particular road segment. 
(Previously Presented)  The method of claim 9, wherein:
the respective road segment is proximate to a particular road segment that is home to the respective physical structure; 
the respective road segment is separated from the particular road segment by at least one of: an entrance ramp by which to enter the particular road segment, an exit ramp by which to exit the respective road segment, an intersection, a highway junction, and one or more other road segments; and 
the respective probability value corresponds to a probability that a traveler on the respective road segment may be proceeding to the particular road segment and is determined based at least on a number of commute routes including the respective road segments and a percentage of the number of commute routes continuing onto the particular road segment. 
(Previously Presented)  The method of claim 9, wherein determining a respective probability value associating the respective road segment with the respective physical structure using at least some of the commute routes comprises:

determining a second plurality of commute routes among the first plurality of commute routes, each of the second plurality of commute routes including a particular road segment that is home to the respective physical structure; and
determining the respective probability value using a number of commute routes in the first plurality of commute routes and a number of commute routes in the second plurality of commute routes.
(Cancelled)  
(Previously Presented)  The method of claim 9, wherein the respective set of road segments include a first road segment and one or more second road segments proximate to the first road segment, and the method further comprises associating each of the first road segment and the one or more second road segments with one or more information documents corresponding to the respective physical structure, wherein the first road segment is home to the respective physical structure, and wherein a probability that a traveler on any of the one or more second road segment may have come from or may be proceeding to the first road segment is higher than a preset threshold.
(Currently Amended)  A non-transitory computer readable medium storing therein computer readable instructions which, when executed by one or more processors coupled to a packet-based network and having access to one or more data stores, cause the one or more processors to perform a method comprising:
accessing location data corresponding to location signals associated with a  plurality of mobile devices communicating with the packet-based network via software applications on the mobile devices, each location signal indicating a location of a certain mobile device in the geographical region at a certain time;
deriving a  plurality of commute routes associated with plurality of mobile devices based at least on densities of location signals associated with respective mobile devices mapped into the geographical region using the location data and the map data, wherein each of the  plurality of commute routes includes a sequence of road segments, the sequence of road segments including at least two neighboring road segments separated from each other by one or more of: an entrance ramp by which to enter one of the at least two road segments, an exit ramp by which to exit one of the at least two road segments, an intersection, and a highway junction, each of the sequence of road segments corresponding to a segment of a public road in the geographical region;
determining associations between a plurality of road segments and a plurality of physical structures in the geographical region, including, for each respective physical structure of the plurality of physical structures, and for each respective road segment of a respective set of road segments proximate to the respective physical structure, determining a respective probability value associating the respective road segment with the respective physical structure using some of the  plurality of commute routes, the respective probability value indicating a degree of likelihood of a traveler on the respective road segment being exposed to information displayed on the respective physical structure;
building a relational database of associations between a plurality of road segments and a plurality of information documents based on the associations between the plurality of road segments and the plurality physical structures, each of the plurality of information documents corresponding to one or more of the plurality of physical structures in the geographical region and including information displayed by the one or more of the plurality of physical structures, wherein a road segment is indicated in the relational database as being associated with at least one information document by at least one corresponding probability value;
receiving a request for information from the packet-based network, the request for information including location data indicating a location of an associated mobile device communicating with the packet-based network;
in response to the location data indicating that the associated mobile device is on a road segment associated with one or more information documents by one or more corresponding probability values higher than a preset threshold, selecting an information document for 
transmitting the selected information document or a link thereto with identification of the associated mobile device to the packet-based network.
(Previously Presented)  The non-transitory computer readable medium of claim 16, wherein the respective road segment is home to the respective physical structure; and wherein the respective probability value is 100%.
(Previously Presented)  The non-transitory computer readable medium of claim 16, wherein:
the respective road segment is proximate to a particular road segment that is home to the respective physical structure; 
the respective road segment is separated from the particular road segment by at least one of: an entrance ramp by which to enter the respective road segment, an exit ramp by which to exit the particular road segment, an intersection, a highway junction, and one or more other road segments; and 
the respective probability value corresponds to a probability that a traveler on the respective road segment may have come from the particular road segment and is determined based at least on a number of commute routes including the respective road segments and a percentage of the number of commute routes coming from the particular road segment. 
(Previously Presented)  The non-transitory computer readable medium of claim 16, wherein:
the respective road segment is proximate to a particular road segment that is home to the respective physical structure; 
the respective road segment is separated from the particular road segment by at least one of: an entrance ramp by which to enter the particular road segment, an exit ramp by which to exit the respective road segment, an intersection, a highway junction, and one or more other road segments; and 

(Previously Presented)  The non-transitory computer readable medium of claim 16, wherein determining a respective probability value associating the respective road segment with the respective physical structure using at least some of the commute routes comprises:
determining a first plurality of commute routes associated with a plurality of mobile devices using location data derived from mobile signals from the plurality of mobile devices, each of the plurality of commute routes including the respective road segment;
determining a second plurality of commute routes among the first plurality of commute routes, each of the second plurality of commute routes including particular road segment that is home to the respective physical structure; and
determining the respective probability value based on a number of commute routes in the first plurality of commute routes and a number of commute routes in the second plurality of commute routes.
(Previously Presented)  The non-transitory computer readable medium of claim 16, wherein the respective set of road segments include a first road segment and one or more second road segments proximate to the first road segment, and wherein the method further comprises: associating each of the first road segment and the one or more second road segments with one or more information documents corresponding to the respective physical structure, wherein the first road segment is home to the each billboard, and wherein a probability that a traveler on any of the one or more second road segment may have come from or may be proceeding to the first road segment is higher than a preset threshold.

Allowable Subject Matter
4.	This is in response to the applicant's communication filed on Feb, 25, 2021, and Applicant’s communication via email on May 7, 2021, wherein Claims 1-3, 5-6, 9-13, and 15-21 are allowed and have been examined. Claims 1, 9, 13, 16, 18, and 20-21 have been amended.  Claims 4, 7-8 and 14 have been canceled by Applicants.  
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9 and 16, the combination of Waldron et al; (2017/0213240 A1), Voticky et al; (US 2014/0062687), Chizi et al; (US 2015/0150035 A1), Anschulz et al; (US 2008/0089288), Kim et al; (US 2015/016,0016), Lutnick et al; (US 8,688,517) and other prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  

/THUY N NGUYEN/             Examiner, Art Unit 3681